Citation Nr: 1022291	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-09 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for refractive 
amblyopia, also claimed as defective vision.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a service-connected left 
foot disability.

3.  Entitlement to a rating in excess of 10 percent for 
residual scar of postoperative plantar mass on the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The Board notes that after the final Supplemental Statement 
of the Case was issued in October 2009, copies of VA 
treatment records dated from September 2008 to October 2009 
were associated with the claims file in connection with other 
matters.  Neither the Veteran nor his representative issued a 
waiver of initial RO consideration of this evidence, and the 
RO did not issue an additional Supplemental Statement of the 
Case.  However, inasmuch as these VA treatment records 
contain no evidence related to the Veteran's vision disorder 
or his left foot scar claims, and the references to left hip 
pain duplicate evidence already found in the claims file, the 
Board will proceed to adjudication of the issues listed on 
the title page without prejudice to the Veteran. 

FINDINGS OF FACT

1.  In a January 1972 rating decision, the RO denied the 
Veteran's service connection claim for eye trouble; although 
properly notified of the denial, the Veteran failed to 
perfect an appeal.  

2.  Evidence associated with the claims file since the 
January 1972 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for refractive amblyopia (also 
claimed as defective vision), is cumulative or redundant of 
evidence previously received, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for refractive amblyopia (also claimed as 
defective vision).

3.  The evidence of record does not show that the Veteran 
currently has any diagnosed left hip disorder.

4.  The evidence of record does not reflect that the 
Veteran's residual scar of postoperative plantar mass on the 
left foot exceeds an area of 12 square inches, or is 
productive of any limitation of function.

CONCLUSIONS OF LAW

1.  The January 1972 RO rating decision that denied the 
Veteran's claim for service connection for eye trouble is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

2.  As evidence received since the RO's January 1972 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for refractive 
amblyopia, also claimed as defective vision, are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  A left hip disorder was not incurred or aggravated during 
military service and was not proximately due to, the result 
of, or chronically aggravated by a service-connected left 
foot disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).

4.  The criteria for a rating in excess of 10 percent for 
residual scar of postoperative plantar mass on the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.4.3, 4.6, 4.7, 
4.118, Diagnostic Code 7804 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in August 2005, November 2005, and May 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in October 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was not provided for all of the claims now 
on appeal.  Because in the decision herein, the Board denies 
all the claims on appeal, no disability rating or effective 
date is being, or is to be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

A review of the November 2005 and May 2008 VCAA 
correspondence shows the RO notified the Veteran that he 
would need to submit new and material evidence as he had been 
previously denied service connection for refractive 
amblyopia, and these letters specifically defined new and 
material evidence.  These letters also advised the Veteran of 
why this claim was denied earlier and what evidence was 
necessary to substantiate the element required to establish 
service connection that was found insufficient in the 
previous denial.  Accordingly, any deficiency regarding 
notice of the basis for a prior final denial of these claims, 
or what information or evidence is necessary to reopen a 
claim, is not prejudicial to the Veteran's claim in this 
instance.  Therefore, the Board finds that VA has complied 
with its duties under Kent.  In view of the above, the Board 
finds that the notice requirements pertinent to all of the 
issues on appeal have been met.

The duty to assist also has been fulfilled as all relevant 
medical records have been requested or obtained.  The Board 
notes that a new VA examination or medical opinion in 
connection with the petition to reopen the claim for service 
connection for refractive amblyopia cannot be provided until 
such claim is successfully reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).  The Veteran has been provided VA 
examinations for the remaining claims now on appeal.  The 
Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with these claims would not cause any prejudice 
to the Veteran.

New and Material Evidence - Laws and Regulations

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the Board will undertake a de novo review of the new and 
material evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

Refractive Amblyopia

In a January 1972 rating decision, the RO denied the 
Veteran's claim for service connection for eye trouble.  The 
RO noted that the medical evidence showed refractive 
amblyopia, a constitutional or developmental abnormality that 
was not a disability under the law.  Subsequently, in 
correspondence dated in January 1972, the RO informed the 
Veteran of the decision, but he did not appeal this decision.  

The evidence of record at the time of this decision included 
service treatment records.  The Veteran's March 1970 
enlistment examination noted a vision refractive error as a 
pre-existing condition.  In September 1970 he was seen for 
complaints that sunlight bothered him and his distance vision 
was blurred.  Visual acuity was shown to be 20/20 in the 
right eye and 20/30 in the left eye.  Diagnosis was 
refractive amblyopia and the Veteran was ordered two pairs of 
glasses and a pair of sunglasses.  It was noted that he had 
never been prescribed glasses before.  On his November 1971 
discharge examination, the examiner noted the Veteran had eye 
trouble since 1965, but that glasses had corrected the 
problem.  

Although notified of the January 1972 denial in January 1972 
correspondence from the RO, the Veteran did not file an 
appeal.  As such, the January 1972 rating decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

In July 2005, the Veteran filed to reopen his service 
connection claim for refractive amblyopia, claimed as 
defective vision.  He claimed that his vision was fine when 
he entered service, but six to eight months later he needed 
glasses.  Relevant evidence added to the claims file since 
the January 1972 denial includes: VA treatment records dated 
from August 1976 to October 2009; a copy of a March 1990 
decision by an administrative law judge for the Social 
Security Administration granting the Veteran Supplemental 
Security Income for musculoskeletal impairments; private 
medical records related to non-vision health complaints and 
treatment; reports of several VA examinations of non-vision 
disorders; copies of several Internet articles devoted to 
medical topics, including two about amblyopia; photographs of 
the Veteran's feet and ankles; lay correspondence from his 
wife and friends about the Veteran's declining health; and 
copies of written submissions from the Veteran and his 
representative.  Most of this additional evidence pertained 
to the Veteran's other claims for service connection.

The VA medical records showed that in June 2005 the Veteran 
complained of poor vision and that he needed reading glasses.  
A December 2005 VA outpatient record revealed that a change 
in the Veteran's refractive error was noted after he 
complained of blurry vision with new glasses.  He reported 
his vision then cleared up when the change in refractive 
error was incorporated into new lenses.  In April 2008, the 
Veteran complained of blurry vision and that his eyes were 
often itchy and burning.  A VA optometrist noted refractive 
error with anisometropia and ordered new glasses.

Thus, while the evidence received since January 1972 may be 
"new" in the sense that it was not previously of record, 
none of this evidence submitted since January 1972 is 
"material" for purposes of reopening the Veteran's claim 
for service connection for refractive amblyopia.  At the time 
of the January 1972 decision, there was evidence that the 
Veteran had a vision refractive error noted upon enlistment 
and that he had been treated in service for refractive 
amblyopia, which was corrected with eyeglasses.  The RO 
denied service connection for this claim because refractive 
amblyopia had to be considered a developmental abnormality, 
and not a disability that could be service-connected.  None 
of the new medical evidence demonstrates that the Veteran's 
underlying vision disorder is for some reason other than the 
refractive error first noted upon his enlistment in service.  

The Board notes that new evidence the Veteran has submitted 
to VA since 1972 that relates to his claimed defective vision 
is either redundant or cumulative of evidence submitted prior 
to the last prior denial, does not relate to an unestablished 
fact, or does not raise a reasonable possibility of 
substantiating the claim.  It does not provide any 
information that was not already known at the prior final 
denial.  What the medical evidence was missing prior to the 
January 1972 decision, and what it continues to lack, is any 
sort of clinical medical diagnosis of a vision disorder that 
is not a refractive error which pre-existed active service.  
The Board notes that refractive error of the eye and 
congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of VA laws and regulations 
concerning service connection.  See 38 C.F.R. § 3.303(c) 
(2009).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for refractive amblyopia, also claimed as 
defective vision, has not been received.  As such, the 
requirements for reopening this claim are not met, and the 
January 1972 denial of the Veteran's claim for service 
connection for eye trouble remains final.  As the Veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.

Left Hip

The Veteran seeks service connection for a left hip disorder, 
including as secondary to one of his service-connected left 
foot disabilities.  The Veteran is already in receipt of 
service connection for degenerative joint disease of the left 
foot and for a residual scar of postoperative plantar mass on 
the left foot.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that either direct service connection or 
secondary service connection is not warranted for this issue.  

Service treatment records are negative for any complaints of, 
or treatment for, the left hip.  The Veteran's November 1971 
discharge examination showed no abnormalities of the left hip 
or of the musculoskeletal system.

Post-service, in a February 1990 statement, the Veteran 
indicated his belief that as a result of his inservice left 
foot injury, he was having problems with his hip and leg.  

A copy of a decision of an administrative law judge for the 
Social Security Administration awarding the Veteran 
Supplemental Security Income in March 1990 noted that the 
Veteran had experienced cervical and spinal injuries in motor 
vehicle accidents in July 1984 and February 1988.  

VA outpatient treatment records show the Veteran's complaints 
of pain in his left hip.  (See, i.e., records dated in June 
2005, February 2007, and February 2008 (after he took a 
fall)). 

An August 2005 VA medical record noted that in November 1978, 
according to documents furnished by the Veteran, he was seen 
after falling off a truck.  At that time he reported injuring 
his left knee and right shoulder.

A September 2005 lay statement from S.R., who said she had 
known the Veteran for many years, noted that he had a great 
deal of pain in his hips, and had trouble walking and getting 
up and down.  

A July 2007 private medical record noted that the Veteran had 
developed degenerative joint disease in his left hip and left 
knee and wanted disability secondary to his left foot.  A 
note by Dr. S.M.S. indicated that degenerative joint disease 
was likely caused or aggravated by gait abnormality and that 
the Veteran wore braces on both knees.  It was also noted her 
practice should obtain medical records from the VA Medical 
Center as the Veteran wanted to return to the care of the 
Johnson City Medical Group.  

A December 2007 private or fee-basis rheumatology 
consultation lacked anything specific regarding the Veteran's 
left hip and noted that fibromyalgia was the most likely 
source of much of the Veteran's pain.  

A February 2008 VA X-ray study of the left hip showed bone 
islands involving the left iliac bone, but otherwise a 
grossly unremarkable examination.  

According to an April 2008 VA chiropractic consultation, the 
Veteran's chief complaint was central lumbosacral pain that 
radiated down both thighs, but worse on the left.  Onset was 
more than two years before, but he now thought it severe in 
the past three to six months as he was avoiding pressure on 
the left foot.  

The Veteran underwent a VA examination in April 2008.  He 
complained of a left hip condition, beginning in 2008, that 
manifested as radicular pain from the left lower back through 
the left buttock, close to the hip but not in the hip joint 
itself.  The VA examiner said there was no diagnosis of a 
left hip disability and that the Veteran did not as yet have 
degenerative joint disease of the left hip.  She wrote that 
the complaints of discomfort of the left hip were from pain 
referred from the lumbosacral spine and not from the left 
foot.  

A private medical record dated in November 2008 revealed that 
the Veteran was to get narcotics in the future from the 
Johnson County Medical Group after being released from VA 
chronic pain management.  It was noted that he had 
degenerative joint disease and degenerative disc disease and 
pain in the legs, especially the knees, ankles, hips, and 
thighs.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (without a current diagnosis, a claim for entitlement 
to service connection cannot be sustained); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred therein).  There is no competent or credible 
medical or lay evidence that the Veteran currently has 
degenerative joint disease in the left hip.  While a July 
2007 private medical record suggests that the Veteran does 
have such a disease, the Board observes that this private 
record does not show a diagnosis or confirming tests.  Rather 
it shows only the Veteran's complaint and intent to pursue a 
VA compensation claim for such a disease.  Further, the 
radiological studies of record found no arthritis or other 
pathology affecting the left hip.  In addition, the April 
2008 VA examiner ruled out degenerative joint disease of the 
left hip as a current diagnosis; moreover, she opined that 
any discomfort of the left hip was secondary to the spine 
rather than to any left foot disability.  

As there is no competent and persuasive evidence of any 
current left hip disorder, both direct and secondary service 
connection cannot be granted as the Veteran does not manifest 
a current disability.  See 38 C.F.R. §§ 3.303, 3.310(a); 
Hickson, 12 Vet. App. at 253; Libertine, 9 Vet. App. at 522-
23.  Pain, alone, without evidence of an underlying 
pathology, does not constitute competent evidence of a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).

Therefore the preponderance of the evidence is against this 
claim on either a direct or secondary basis.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

Left Foot Scar

The Veteran has contended that his residual scar of 
postoperative plantar mass on the left foot is more severe 
than indicated by his 10 percent disability rating.  
Historically, the Veteran was granted service connection for 
this scar in a January 1972 rating decision when he was 
awarded the 10 percent rating, effective December 6, 1971, 
pursuant to Diagnostic Code 7804.  The Board notes that VA 
revised the criteria for diagnosing and evaluating the skin, 
effective August 30, 2002, and this criteria is applicable to 
the claim.  See 67 Fed. Reg. 49596 (July 31, 2002) (now 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833).  The Board further notes that the rating criteria 
for scars were subsequently revised again, effective October 
2008.  However, these amended regulations were specifically 
effective for applications for benefits received by VA on or 
after October 23, 2008, unless the Veteran specifically 
requested review of the regulations in effect as of October 
23, 2008.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the 
Veteran has not requested such review in this claim, his 
disability is rated under the rating criteria for scars in 
effect from August 30, 2002.  

Diagnostic Code 7804 allows for a 10 percent rating for a 
superficial scar that is painful on examination.  Note one 
after the Diagnostic Code explains a superficial scar is one 
not associated with underlying soft tissue damage.  This is 
the highest rating possible under this Diagnostic Code.  

Higher rating evaluations for scars are available under 
Diagnostic Codes 7801 and 7805.  Diagnostic Code 7801 
provides that scars other than head, face, or neck, that are 
deep or that cause limited motion will be rated 10 percent 
disabling if the area exceeds 6 square inches or 39 sq. cm.  
A 20 percent rating will be assigned if the area exceeds 12 
square inches or 77 sq. cm.  If the area involved exceeds 72 
square inches or 465 sq. cm. a 30 percent rating will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 144 square inches or 929 sq. cm.  Alternatively, 
higher ratings are provided for under Diagnostic Code 7805 
which evaluates the scar under the functional impairment of 
the affected part.

The Veteran underwent a VA examination in November 2005.  The 
examiner noted a well-healed non-tender surgical scar at the 
base of the first metatarsophalangeal on the left foot over 
the arch to the calcaneous, moon-shaped and measuring six 
inches by 0.25 inches.  It was slightly hypopigmented, not 
indurated, and flexible.  Diagnosis was a painful scar on the 
plantar aspect of the left foot.

A May 2006 VA treatment record noted the Veteran's complaint 
of pain in the left foot plantar area where he had prior 
surgery.

The Veteran underwent a VA examination in January 2007.  The 
examiner noted a well-healed non-tender surgical scar at the 
base of the first metatarsophalangeal on the left foot over 
the arch to the calcaneous, moon-shaped and measuring six 
inches by 0.25 inches.  It was slightly hypopigmented, and 
adherent at the base of the first metatarsal.  The examiner 
also noted tenderness over the exquisitely painful scar.  
Palpation elicited neurogenic pain.  The scar did not result 
in any limitation of motion or loss of function.  There was 
no underlying soft tissue damage.  Diagnosis was a painful 
scar and degenerative joint disease of the left foot as 
residuals of two surgeries on the left foot.

In the VA examination in April 2008, the examiner made no 
observations about the residual scar on the left foot.

Based on the evidence of record, the Board finds that 
entitlement to a rating in excess of 10 percent for a 
residual scar of postoperative plantar mass on the left foot 
is not warranted.  As noted above, a 10 percent rating is the 
maximum rating allowable for superficial, unstable scars 
under Diagnostic Code 7804.  As the Veteran's service-
connected disability has received the maximum rating 
allowable under Diagnostic Code 7804, there is no possibility 
of a rating in excess of 10 percent under this diagnostic 
code.  The Board also notes that none of the VA examinations 
reflected that the scar was greater than 12 square inches or 
77 square centimeters.  Rather, the scar was described as 
moon-shaped and measuring six inches by 0.25 inches.  It was 
slightly hypopigmented, and adherent at the base of the first 
metatarsal.  This measurement falls short of the 12 square 
inches or 77 square centimeters necessary for an increased 20 
percent rating under Diagnostic Code 7801.  While the scar 
was shown to be tender and painful, these findings are 
contemplated by the currently assigned 10 percent rating.

Moreover, the Board notes that Diagnostic Code 7802 (scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion) and Diagnostic Code 7803 (scars, 
superficial, unstable) only allow for a maximum 10 percent 
disability rating.  Thus, it is not possible for the Veteran 
to receive a disability rating in excess of 10 percent under 
either of these diagnostic codes.  The Board also considered 
whether an increased rating was warranted at any time under 
Diagnostic Code 7805, which provides for higher ratings based 
upon the limitation of motion of the affected part.  However, 
the January 2007 VA examination specifically indicated that 
the scar resulted in no limitation of motion or function.  
Accordingly, a rating under Diagnostic Code 7805 is not 
warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board also has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  In the present 
case, while the Veteran complained of tenderness and pain of 
the scar, these symptoms are contemplated by the current 
diagnostic code.  Thun v. Peake, 22 Vet. App. 111 (2008).  As 
the Veteran has not alleged any symptoms not contemplated by 
the rating schedule or otherwise alleged the residual scar 
from postoperative plantar mass on the left foot resulted in 
marked interference with employment or frequent 
hospitalizations, referral for the assignment of an extra-
schedular disability rating is not warranted.  Id.

As such, the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for the residual 
scar from postoperative plantar mass on the left foot.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As new and material evidence has not been received, the 
request to reopen a claim for service connection for 
refractive amblyopia, also claimed as defective vision, is 
denied.

Service connection for a left hip disorder, to include as 
secondary to a service-connected left foot disability, is 
denied.

Entitlement to a rating in excess of 10 percent for residual 
scar of postoperative plantar mass on the left foot is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
	



 Department of Veterans Affairs


